BAUM, Senior Judge
(concurring in the result):
The majority finds that counsel rendered effective assistance to appellant when, three hours after first meeting appellant and finding out that he was suspected of murder, counsel, without investigating the case against his client, escorted appellant to the Naval Investigative Service and assisted him in confessing to the crime. Counsel never once advised appellant not to confess. Instead, he informed the accused of the law and the various consequences flowing from a confession, much as a government interrogator would advise a suspect of his rights, and made informal inquiry as to the prospect of the case being declared non-capital if a confession was forthcoming. An informal assurance to this effect was given through an intermediary and appellant then confessed. All of this was done without counsel first determining what evidence, if any, there was against appellant.
In my view such conduct constitutes inadequate representation at the pre-trial stage. If a not-guilty plea had been entered at trial and the admissibility of the confession on the merits had been challenged, I would find the confession inadmissible on the facts before us. That is not what occurred, however, and I, therefore, must look to see what causal relationship, if any, there is between the faulty pre-trial representation and the ultimate plea of guilty at trial and appellant’s conviction. I find none and I see no failure of due process in light of appellant’s persistence in pleading guilty, just as he persisted in confessing.1 It does not appear that the confession caused appellant to plead guilty at trial. He seems to have been bent on pleading guilty whether or not there was an admissible confession. In fact, to this day he has not personally renounced any of his prior actions in this regard nor has he evinced any displeasure with the representation he received from appointed and individual counsel. For this reason, I am able to find the pleas of guilty provident and concur in affirming the findings and sentence. In doing so, however, I feel it is essential to reiterate the necessity for all counsel to provide their best advice and recommendations to clients after fully investigating the evidence against them. If, after meeting these requirements, it turns out that a confession is the best course to take or the accused persists in confessing against his counsel’s advice then a counsel cannot be faulted for his actions. That is not what occurred here, however. For this reason, I cannot join the majority’s finding that adequate pre-trial representation was provided appellant prior to his confession. I do concur in the affirmation of the findings and sentence, however, for the reasons stated.

. It appears that appellant was so intent upon confessing that he may very well have done so even if counsel had vigorously opposed that course of action. That, in no way, lessens counsel’s responsibilities. It does, however, bear on the effect of counsel’s failure to meet his responsibilities.